Citation Nr: 0801203	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-23 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  His awards and decorations include the Combat 
Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
PTSD and assigned a 30 percent evaluation.  The veteran 
disagreed with the evaluation and subsequently perfected an 
appeal.  

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on October 29, 2007.  A 
copy of the hearing transcript has been associated with the 
file.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as avoidance, chronic sleep 
impairment; irritability; hypervigilance; anxiety; a 
foreshortened sense of future; difficulty maintaining social 
relationships; and intrusive thoughts, although he has 
otherwise satisfactory routine behavior and self-care.  

2.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; or impaired abstract 
thinking has not been shown.   


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.19, 4.126, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated April 2004, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was essentially instructed to submit any evidence in 
his possession that pertained to his claim.  Additionally, in 
March 2006, the veteran was notified of the way initial 
disability ratings and effective dates are established.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Increased Initial Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

In a July 2004 rating decision, the RO granted service 
connection for PTSD and assigned a rating of 30 percent.  
Thus, the issue in this case is whether the veteran is 
entitled to an initial evaluation in excess of 30 percent.

Under the relevant rating criteria, a 30 percent disability 
rating is assigned for a mental disorder when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.   

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The veteran was first evaluated for PTSD in February 2004.  
At that time, his reported symptoms were depressed mood, 
chronic sleep impairment including nightmares and insomnia, 
crying spells, and social isolation.  His affect was 
depressed.  Id.  He reported no panic attacks, helpless or 
hopeless feelings, or suicidal or homicidal ideation.  Id.  
His Global Assessment of Functioning Scale (GAF) score was 
50. 

In June 2004, the veteran received a VA examination.  At that 
time, the veteran reported sleeping only 3 to 4 hours a 
night, and often drank alcohol in order to sleep.  He had 
been married twice and had four children with whom he had 
limited contact.  He was socially isolated.  Watching 
television triggered flashbacks.  He was often irritable.  He 
reported that he often changed jobs.  

Mental status examination revealed no suicidal or homicidal 
ideation.  Cognitive function was grossly intact.  Mood was 
depressed and affect constricted.  

In July 2005, the veteran reported that he had lost his job, 
which he attributed to PTSD symptomatology.  No additional 
evidence on this matter was submitted, and the veteran soon 
regained full-time employment.  

In February 2007, the veteran received a second VA 
examination.  He complained of continued insomnia alleviated 
only by alcohol.  He had panic attacks twice per week and 
avoided any stimuli that would cause recollections of 
Vietnam.  He described a sense of a foreshortened future.  He 
reported some episodes of irritability and hypervigilance.

He was employed full-time and had not lost any time from work 
during the previous year.  His flashbacks were intermittent, 
approximately two to three times per week.  His relationships 
with his children remained strained; however, he saw them on 
holidays.  He reported "good" social and work 
relationships.  He had a few friends with whom he would golf 
and socialize.  

Mental status examination revealed that the veteran's mood 
was good and his affect normal.  He was neatly groomed and 
appropriately dressed.  His speech was unremarkable.  He was 
cooperative and friendly.  His memory was intact and there 
was no evidence of impaired judgment.  There was no suicidal 
or homicidal ideation.  In the examiner's opinion, the 
veteran's chronic PTSD had not worsened since his last 
examination in June 2006.  The examiner concluded that PTSD 
did not exert significant influence in the veteran's life.  

During his October 2007 personal hearing, the veteran 
testified that he did not feel that the VA examinations had 
accurately portrayed the state of his disorder, because his 
PTSD symptomatology did not allow him to open up to people.  
He pointed out that his current employer had fired and re-
hired him twice.  He had lost previous jobs as a result of 
drinking and a lack of respect for authority, although he did 
note that he had held most of those jobs for approximately 
five years or more.  

He did not enjoy the company of others.  He reported panic 
attacks twice a week.  He indicated that he sometimes had 
suicidal thoughts, but that he did not intend to act on them.  
The veteran testified that he was not undergoing therapy for 
PTSD, nor did he take medication to control his symptoms.  

In February 2007, the veteran's GAF score was 75.  The GAF 
scores are a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness. See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  

GAF scores ranging between 71 and 80 reflect that if symptoms 
are present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  

Based on the evidence reported above, including the GAF 
scores, the Board finds that a rating of 30 percent is 
appropriate.  The veteran reported sleep difficulties, 
avoidance, hypervigilance, irritability, intrusive thoughts 
and panic attacks approximately twice a week.  He has few 
friends and limited relationships with his children.  He 
complains of survivor's guilt and has a foreshortened view of 
his future.  His current symptoms, particularly his 
avoidance, hypervigilance and chronic sleep impairment, tend 
to approximate more closely the criteria outlined for a 30 
percent rating. 

Further review of the evidence shows that a rating higher 
than 30 percent is not appropriate.  The veteran's 
occupational impairment is slight.  His employer now allows 
the veteran to take leisure time when PTSD symptoms affect 
him.  He has good relationships at work.  The veteran has 
reported that he has not lost any significant time from work 
during the past year.  He has been fired from his current job 
twice, but re-hired each time.  The GAF score of 50 in 2004 
is noted, but the overall evidence does not reflect more than 
mild to moderate social and industrial impairment.  

Although he has few friends, he does socialize with them.  He 
sees his children on holidays.  He has no cognitive 
impairment or impaired judgment.  Abstract thinking is 
intact.  Speech is appropriate.  The veteran has no problem 
understanding complex commands.  He generally functions 
satisfactorily, with normal behavior, self-care, and 
conversation.  Accordingly, a rating in excess of 30 percent 
is not warranted.

Lay evidence was submitted by the veteran's former wives, 
attesting to how his PTSD symptomatology had impacted his 
marriages.  The Board has considered this evidence, together 
with other evidence in the claims folder reflecting the 
impact his PTSD has had on him socially, but the evidence as 
a whole does not warrant an increased rating.  

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
veteran's PTSD presents an exceptional or unusual disability 
picture with related factors such as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.  Consequently, the Board concludes that a remand 
for consideration of the assignment of an extraschedular 
rating is not warranted in this case.  See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. 
App. 337, 338-339 (1996).

The Board has also considered whether a higher rating might 
be warranted for any period of time during the pendency of 
this appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  However, the weight of the credible evidence 
demonstrates that the manifestations of the veteran's PTSD 
have warranted no more than a 30 percent rating since January 
26, 2004, the effective date of service connection. 

As the preponderance of the evidence is against the veteran's 
claim for an increased disability rating for PTSD, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


